Citation Nr: 1016895	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  08-33 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder, to include degenerative arthritis.

2.  Entitlement to service connection for a right shoulder 
disorder, to include degenerative arthritis.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for an acquired 
psychiatric disorder, to include depression.

5.  Entitlement to service connection for erectile 
dysfunction.

6.  Entitlement to service connection for myocardial 
infarction with stent placement, to include heart murmur.




REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 
1968 to December 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In October 2009, the Veteran 
withdrew his request for a hearing before a VA decision 
review officer.  The Board notes that in Clemons v. Shinseki, 
23 Vet. App. 1 (2009), the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") held that an 
initial claim of entitlement service connection for a mental 
health disability should also be read as including other 
psychiatric disorder diagnoses reasonably raised by the 
symptoms described and all information obtained in support of 
the claim.  Therefore, the issue on appeal as to this matter 
has been revised to include consideration of the other 
applicable diagnoses of record in this case.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  A left shoulder disability, to include degenerative 
arthritis, was not manifest during active service and is not 
shown to have developed as a result of an established event, 
injury, or disease during active service.

3.  A right shoulder disability, to include degenerative 
arthritis, was not manifest during active service and is not 
shown to have developed as a result of an established event, 
injury, or disease during active service.

4.  A sleep apnea disability was not manifest during active 
service and is not shown to have developed as a result of an 
established event, injury, or disease during active service.

5.  An acquired psychiatric disorder, to include depression, 
was not manifest during active service and is not shown to 
have developed as a result of an established event, injury, 
or disease during active service.

6.  An erectile dysfunction disability was not manifest 
during active service and is not shown to have developed as a 
result of an established event, injury, or disease during 
active service.

7.  A disability manifested by a myocardial infarction with 
stent placement, to include heart murmur, was not manifest 
during active service and is not shown to have developed as a 
result of an established event, injury, or disease during 
active service.


CONCLUSIONS OF LAW

1.  A left shoulder disability, to include degenerative 
arthritis, was not incurred in or aggravated by active 
service nor may arthritis be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  A right shoulder disability, to include degenerative 
arthritis, was not incurred in or aggravated by active 
service nor may arthritis be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

3.  A sleep apnea disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2009).

4.  An acquired psychiatric disorder, to include depression, 
was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).

5.  Erectile dysfunction was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2009).

6.  A disability manifested by a myocardial infarction with 
stent placement, to include heart murmur, was not incurred in 
or aggravated by active service nor may cardiovascular 
disease be presumed to have been so incurred or aggravated.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court have been fulfilled 
by information provided to the Veteran in letters from the RO 
dated in April 2007, May 2007, and August 2007.  Those 
letters notified the Veteran of VA's responsibilities in 
obtaining information to assist in completing his claims and 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claims.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).  The Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  Subsection (b)(3) was also added and 
notes that no duty to provide § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

The Court in Dingess/Hartman found that the VCAA notice 
requirements applied to all elements of a claim.  Notice as 
to these matters was provided in correspondence dated in 
April 2007.  The notice requirements pertinent to the issues 
on appeal have been met and all identified and authorized 
records relevant to these matters have been requested or 
obtained.  The available record includes service treatment 
records, VA and private treatment records, and the Veteran's 
statements in support of his claims.  The Veteran contends, 
in essence, that his sleep apnea, depression, and erectile 
dysfunction were incurred as a result of drug use and other 
medical disorders he developed after he was provided "LSD" 
by his platoon sergeant as part of a military experiment and 
had a "bad trip" sustaining burns over 40 percent of his 
body.  He also stated he sustained a shoulder injury during a 
physical fitness test in service.  The Board notes that the 
Veteran was adequately  notified that to substantiate his 
claims he should submit evidence in support of his claims of 
events during active service, but that he has provided no 
supporting evidence and has identified no existing records in 
the custody of a Federal department or agency pertinent to 
these claims.  A March 2006 VA treatment record also noted 
the Veteran reported having served in Vietnam from 1968 to 
1970; however, this report is inconsistent with available 
service department treatment and discharge records.  In a 
December 2006 report the service department found there was 
no evidence of Vietnam service in the Veteran's file.  There 
is no indication of any specific incident of service in the 
Republic of Vietnam related to the present claims.  The Board 
finds that further attempts to obtain additional evidence in 
this case would be futile.  

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  A medical examination 
or medical opinion is deemed to be necessary if the record 
does not contain sufficient competent medical evidence to 
decide the claim, but includes competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability, establishes that the 
veteran suffered an event, injury, or disease in service, or 
has a disease or symptoms of a disease manifest during an 
applicable presumptive period, and indicates the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  The 
Court has held the types of evidence that "indicate" that a 
current disability "may be associated" with military 
service include credible evidence of continuity and 
symptomatology such as pain or other symptoms capable of lay 
observation.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).  In this case, there is no indication the claimed 
disabilities of a bilateral shoulder disorder, a psychiatric 
disorder, sleep apnea, or an erectile disorder may be 
associated with an established event, injury, or disease 
during active service.  Therefore, an additional VA medical 
opinion as to these matters is not required.

The Court has held that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  The Board finds that VA medical 
opinions obtained in this case are adequate as they are 
predicated on a substantial review of the record and medical 
findings and consider the Veteran's complaints and symptoms.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issues on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).  The available medical evidence is sufficient 
for adequate determinations.  There has been substantial 
compliance with all pertinent VA law and regulations and to 
move forward with the claims would not cause any prejudice to 
the appellant.



Service Connection Claims
Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2009).  Congenital or developmental 
defects are not diseases or injuries within the meaning of 
applicable VA legislation.  38 C.F.R. § 3.303(c) (2009).  

VA General Counsel Precedent Opinion has held that service 
connection may be granted for disease, but not defects, which 
are congenital, developmental, or familial in origin when the 
evidence establishes the disorder was incurred in or 
aggravated by active service.  It was noted that congenital 
or developmental defects cannot be service-connected because 
they are not diseases or injuries under the law; however, if 
a superimposed injury or disease occurred a resulting 
disability may be service-connected.  VAOPGCPREC 82-90 (Jul. 
18, 1990).  

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. 
§ 3.304(b) (2009).  

VA must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  VAOPGCPREC 
3-2003 (Jul. 16, 2003).  The claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under this rebuttal standard 
attaches.  See Cotant v. Principi, 17 Vet. App. 116 (2003).

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Aggravation may not be 
conceded, however, where the disability underwent no increase 
in severity during service.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2009).  

In cases involving aggravation by active service, the rating 
is to reflect only the degree of disability over and above 
the degree of disability existing at the time of entrance 
into active service, whether the particular condition was 
noted at the time of entrance into active service, or whether 
it is determined upon the evidence of record to have existed 
at that time.  38 C.F.R. § 3.322(a) (2009).  The Court has 
also recognized that temporary flare-ups of a pre-existing 
disorder during service, without evidence of a worsening of 
the underlying condition, did not constitute aggravation.  
Hunt v. Derwinski, 1 Vet. App. 292, 296-7 (1991).

Service connection can also be granted for certain diseases, 
including arthritis and cardiovascular disease, if manifest 
to a degree of 10 percent or more within one year of 
separation from active service.  Where a veteran served 90 
days or more of continuous, active military service during a 
period of war and certain chronic diseases become manifest to 
a degree of 10 percent within one year from date of 
termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009). 

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Court has also held that medical evidence is 
required to demonstrate a relationship between a present 
disability and the continuity of symptomatology demonstrated 
if the condition is not one where a lay person's observations 
would be competent.  See Clyburn v. West, 12 Vet. App. 296 
(1999).  

Lay evidence is competent to establish observable 
symptomatology; however, VA may make credibility 
determinations as to whether the evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr, 21 
Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007), the Federal Circuit held that whether lay 
evidence is competent and sufficient in a particular case is 
an issue of fact and that lay evidence can be competent and 
sufficient to establish a diagnosis when (1) a layperson is 
competent to identify the medical condition (noting that 
sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), 
(2) the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the 
Federal Circuit held that the lay evidence presented by a 
veteran concerning his continuity of symptoms after service 
may generally be considered credible and ultimately 
competent, regardless of a lack of contemporaneous medical 
evidence.  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2009).

Factual Background and Analysis

In this case, service treatment records are negative for 
complaint, treatment, or diagnosis of a bilateral shoulder 
injury, sleep apnea, a psychiatric disorder, erectile 
dysfunction, or a heart disorder.  An April 1968 enlistment 
examination revealed a functional heart murmur.  A July 1970 
report noted the Veteran complained of chest pain and dizzy 
spells.  The diagnoses included asthma secondary to 
bronchitis with a possible allergic component.  A hospital 
discharge summary signed in November 1970 included a 
discharge diagnosis of allergic asthma.  The Veteran's 
December 1970 separation examination revealed a functional 
heart murmur that was not considered to be disqualifying.  A 
cardiac series radiographic report noted a barium swallow 
examination revealed no significant abnormality.  

Private hospital records dated in May 2002 show the Veteran 
as treated for single vessel coronary artery disease.  VA 
treatment records and examination reports include diagnoses 
of bilateral shoulder degenerative arthritis, sleep apnea, 
depression, dysthymic disorder, and erectile disorder without 
opinion as to etiology.  A diagnosis of dysthymia was 
provided in April 2006 and a diagnosis of obstructive sleep 
apnea was provided in November 2006.  VA records dated in 
January 2007 noted diagnoses of bilateral shoulder 
degenerative arthritis with the Veteran's report of a one and 
half year history of bilateral shoulder pain secondary to no 
particular injury.  

On VA examination in December 2007 the Veteran reported that 
he was first notified of a heart murmur upon his enlistment 
examination, but that his parents later told him he had a 
heart murmur as a child and that they were informed that he 
would grow out of it.  The examiner noted diagnoses including 
heart murmur and coronary artery disease and found that there 
was clear and convincing evidence that his heart murmur was 
not permanently worsened by active service.  It was noted 
that this was demonstrated by his ability to go through basic 
training without significant symptomatology.  It was the 
examiner's opinion that the Veteran's present heart disorders 
were not incurred as a result of an injury, disease, or any 
other event during active service.  In a September 2008 
report the examiner also reported that it was unlikely the 
Veteran's coronary artery disease was related or consequent 
to any in-service activity.  It was further noted that his 
heart murmur had absolutely no relation to his coronary 
artery disease and that his heart murmur had no relationship 
to his in-service activity and was not the result of any in-
service action.  Other VA treatment records include diagnoses 
including status post myocardial infarction with stent 
placement, hypertension, and coronary artery disease without 
opinion as to etiology.

In statements in support of his claims the Veteran asserted 
that he sustained a shoulder injury during training while 
engaged in an activity involving parallel or monkey bars.  He 
also claimed that during service he was provided a narcotic 
that resulted in his sustaining burns to over 40 percent of 
his body and resulting in his developing sleep apnea, 
hepatitis C, high blood pressure, erectile dysfunction, and 
depression.  He stated his erectile dysfunction was related 
to medicine he took for his high blood pressure and type II 
diabetes mellitus.  

Based upon the evidence of record, the Board finds that left 
and right shoulder disorders, sleep apnea, an acquired 
psychiatric disorder, erectile dysfunction, and coronary 
artery disease or a myocardial infarction with stent 
placement were not manifest during active service and are not 
shown to have developed as a result of an established event, 
injury, or disease during active service.  There is no 
probative evidence of any event in service related to the 
development of these disabilities nor of any related 
symptomatology having continued since active service.  These 
disorders are not shown by competent evidence to have been 
incurred during or as a result of service and the earliest 
medical report of any present disability was provided over 
thirty five years after the Veteran's discharge from active 
service.  Neither arthritis nor cardiovascular diseases is 
shown to have been manifest within one year of service.  The 
Board also finds that clear and unmistakable evidence shows 
the Veteran's heart murmur existed prior to service and was 
not aggravated by active service.  The December 2007 and 
September 2008 VA medical opinions as to this matter are 
persuasive.  

The Federal Circuit has held that the passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability may be considered 
evidence against a claim for service connection.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  Therefore, the claims for 
entitlement to service connection must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the Veteran's claims.








	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for a left shoulder 
disorder, to include degenerative arthritis, is denied.

Entitlement to service connection for a right shoulder 
disorder, to include degenerative arthritis, is denied.

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for an acquired psychiatric 
disorder, to include depression, is denied.

Entitlement to service connection for erectile dysfunction is 
denied.

Entitlement to service connection for myocardial infarction 
with stent placement, to include heart murmur, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


